Case 5:18-cv-01057-MWF-MAA Document 39 Filed 09/30/20 Page 1 of 1 Page ID #:979

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 5:18-cv-01057-MWF-MAA                                            Date: September 30, 2020
Title:      Jonathan McDowell v. Warden W.L. Montgomery


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Muñoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause re: Petitioner’s Failure to File Status
                                       Report

         On July 8, 2020, the Court issued an order imposing a stay in light of the global COVID-19
pandemic, until Petitioner advises the Court that the California Department of Corrections and
Rehabilitation (“CDCR”) has eased restrictions such that Petitioner is able to resume litigation of
this case (“Order”). (Or., ECF No. 36.) In imposing the stay, the Court ordered Petitioner to file bi-
monthly status reports regarding the status of the CDCR restrictions imposed due to COVID-19.
(Id., at 2.) The first status report was due on September 8, 2020. (Id.)

        To date, Petitioner has not yet filed a status report. Petitioner is ORDERED TO SHOW
CAUSE no later than October 30, 2020 why the Court should not dismiss this action without
prejudice for failure to prosecute and failure to comply with Court orders. If Plaintiff files a status
report on or before that date, this Order to Show Cause will be discharged, and no additional action
need be taken.

        Petitioner’s failure to timely comply with this Order to Show Cause will result in a
recommendation that this action be dismissed without prejudice for failure to prosecute and
failure to follow court orders. See C.D. Cal. L.R. 41-1.

It is so ordered.




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
